           Case 5:20-cv-00377-JMG Document 46 Filed 03/05/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JANE DOE,                                 :
                  Plaintiff,              :
                                          :
                  v.                      :               Civil No. 5:20-cv-00377-JMG
                                          :
MORAVIAN COLLEGE, et al.,                 :
                  Defendants.             :
__________________________________________



                                                 ORDER

       AND NOW on this 5th day of March, 2021, upon consideration of Defendant Moravian

College’s motion to dismiss (ECF No. 8), and Plaintiff Jane Doe’s response in opposition (ECF

No. 10), it is hereby ORDERED that the motion is GRANTED in part and DENIED in part as

follows:

       1. The motion is GRANTED with respect to First Cause of Action Count 1 (Title IX).

            Counts 1 is DISMISSED with prejudice.

       2. The motion is DENIED with respect to First Cause of Action Counts 2 and 3 (Title

            IX).

       3. The motion is DENIED with respect to First Cause of Action Count IV (intentional

            infliction of emotional distress).

       4. The motion is GRANTED with respect to First Cause of Action Count V (negligent

            security). Count V is DISMISSSED without prejudice.
  Case 5:20-cv-00377-JMG Document 46 Filed 03/05/21 Page 2 of 2




5. A second amended complaint may be filed, if appropriate, no later than March 19,

   2021.


                                           BY THE COURT:


                                           /s/ John M. Gallagher
                                           JOHN M. GALLGHER
                                           United States District Court Judge




                                      2
